MILLS, Judge.
This case is before us on briefs filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Although we find no reversible error on the merits of the appeal, we note a discrepancy between the oral pronouncement of sentence and the written imposition thereof. By oral pronouncement, the court imposed a ten-year sentence, to be suspended after six years; the written imposition of sentence indicated the suspension was to occur after seven years. Because the written sentence is merely a record of the actual sentence pronounced in open court, Kelly v. State, 414 So.2d 1117 (Fla. 4th DCA 1982), the court’s written order must be corrected to conform to the oral pronouncement of judgment and sentence. See Yates v. State, 429 So.2d 815 (Fla. 2d DCA 1983); Timmons v. State, 453 So.2d 143 (Fla. 1st DCA 1984). Therefore, *724the written sentence is reversed and the case remanded for correction of that sentence to conform to the oral pronouncement of sentence by the court. The judgment is in all other respects affirmed.
BOOTH and BARFIELD, JJ., concur.